Citation Nr: 9921948	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-14 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April  1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for dysthymia.  

Pursuant to a September 1998 rating action, an increased 
evaluation of 30 percent disabling was granted for dysthymia, 
effective from March 10, 1998.  The veteran has indicated his 
continued disagreement with this evaluation.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.







FINDING OF FACT

The veteran's service-connected dysthymia is currently 
manifested by a Global Assessment of Functioning (GAF) score 
of 60-70, with no evidence of reduced reliability or 
productivity as a result of symptoms such as flattened 
affect; circumstantial or stereotyped speech; memory 
impairment; or impairment of judgment.  In addition, the 
record indicates that the veteran has been able to establish 
and maintain effective family relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for dysthymia.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9433 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that the veteran was evaluated 
for depression in December 1981.  The report of a July 1984 
Mental Health clinic consultation shows an assessment of 
questionable dysthymic disorder, mild, and possible dylenia.  
It was noted that the veteran described himself as a 
compulsive and chronic worrier, and he described hypersomnia 
with difficulty waking up in the mornings.  He also felt as 
if his memory had deteriorated and he was concerned by his 
inability to spell.  On objective examination, he was mildly 
depressed with good affective range and good rapport.  
Thereafter, he was seen for follow up on two occasions in the 
mental health clinic.  

The report of the veteran's February 1991 retirement 
examination shows that he was psychiatrically evaluated as 
normal.  

The DD Form 214 shows that the veteran served on active duty 
for a total period of 21 years, 3 months, and 19 days.  His 
decorations include the Air Force Commendation Medal, the Air 
Force Achievement Medal, and the National Defense Service 
Medal with bronze star.  

Pursuant to an April l992 rating action, service connection 
was granted for dysthymic disorder, which was evaluated as 
noncompensably disabling under Diagnostic Code 9405.  

An October 1994 medical record shows that the veteran was 
treated at the Eisenhower Army Medical Center with complaints 
of back pain and that he was having depressed feelings.  The 
medical record shows that he denied suicidal and homicidal 
ideations, and he was used to dealing with pain.  It was 
noted that the veteran was mostly frustrated, and he was 
using Zovirax several times a month.  He also reported 
fatigue.  On objective examination, his thought process was 
clear and linear.  An assessment of adjustment disorder with 
mixed features was given.  

A December 1994 follow-up treatment report shows an 
assessment of mild depressive episode.  It was noted that he 
was feeling better and was having some success with his legal 
problems.  He indicated that he continued to have depressed 
thoughts, some sleep disturbance, difficulty concentrating, 
and multiple worries out of proportion to his problems.

In April 1996, the veteran was afforded a VA mental disorders 
examination.  The veteran related much of his current 
psychological distress to the fact that he had been unable to 
adjust to working outside the military, and he stated that he 
currently had a lawsuit claiming racial discrimination 
against Proctor and Gamble.  He also reported having had 
significant difficulty as a caddy at Augusta National Golf 
course.  He stated that the stress of these situations caused 
him to be "chronically depressed" for the last several 
years.  The veteran did not report a history of suicidality, 
hypomanic or manic symptoms, increased irritability, feelings 
of hopelessness or worthlessness, or guilt feelings.  
According to the veteran, he was seen by a psychiatrist while 
in the military and was told that he was dyslexic.  It was 
noted that he was currently taking Prozac daily.  

On mental status examination, the veteran appeared his stated 
age and was casually groomed and dressed.  Eye contact and 
rapport were good, and speech was normal in rate, tone, and 
volume without looseness of associations and flight of ideas.  
Mood was described as "real depressed."  Affect was full 
range and appropriate, and there was no suicidal or homicidal 
ideation.  The veteran denied auditory, visual, olfactory, 
tactile, and gustatory hallucinations, and no delusional 
thinking was noted.  On cognitive evaluation, the veteran was 
awake, alert, and fully oriented.   Immediate, recent, and 
remote recall were intact.  He had some difficulty with digit 
spans.  No significant cognitive impairments were elicited, 
and insight and judgment were within normal limits.  
Abstracting ability was intact. 

The following diagnostic impression was provided:  Axis I, 
dysthymic disorder, by history; Axis II, no diagnosis; and 
Axis II, as stated in past medical history.  The examiner 
indicated that the veteran reported a history of chronic 
depressive symptoms which seem consistent with a diagnosis of 
dysthymic disorder which had previously been given.  The 
examiner stated that at the time of this evaluation, however, 
the veteran did not appear to be experiencing any significant 
depressive or neurovegetative symptoms.  The examiner also 
commented that the veteran was not judged to be experiencing 
any significant social or occupational impairment as a result 
of this or any other Axis I or Axis II psychiatric disorder.  

The record includes outpatient records, dated in 1997 and 
1998, showing that the veteran received mental health 
treatment at a VA facility in Augusta, Georgia.  A March 1997 
medical record shows an Axis I assessment of depression, not 
otherwise specified, and it was noted that he was suffering 
from increased depression related to his court case and 
financial stressors.  

An April 1997 outpatient treatment note shows that the 
veteran was alert, oriented, and well-groomed.  He continued 
to report a depressed mood, and his primary current stressor 
remained his legal suit.  A subsequent April 1997 medical 
record shows that the veteran was referred to the 
neuropsychiatry clinic for further evaluation and management 
of complaints of depression.  The consultation report shows 
that he complained of a depressed mood most of the time as 
well as a markedly diminished interest in almost all 
activities.  It was noted that he reported loss of memory of 
peoples names, but seemed to have no trouble remembering 
things when he wants to get a point across.  On examination, 
he was alert and oriented times 4.  Long term memory was 
good, and it was noted that memory was selectively impaired 
on formal questioning, but preserved in conversational 
detail.  Language modalities were intact, abstraction and 
judgment were within normal limits; mood and affect was 
hostile and angry; and thought processes were suspicious.  

An impression of dysthymia, by history, was given.  It was 
noted that he had some depressive symptoms that were chronic, 
but reliability was poor.  He did not fulfill the criteria 
for major depression.  Malingering was suspected, and it was 
noted that he had requested increased service connection for 
his current disabilities.  An impression of personality 
disorder, not otherwise specified, was also noted.  

A subsequent April 1997 medical record shows that when 
contacted in order to schedule an appointment for 
psychological testing, the veteran became irate and he stated 
that the hospital was "trying to turn things around so that 
he would have no rights."  He was suspicious and hesitant at 
making a commitment to come in.  The veteran indicated that 
he would call back if he wanted an appointment.  A 
kinesitherapy referral note, also dated in April 1997, shows 
that the veteran stated that he didn't know why he needed any 
psychological testing.  He was discharged from the program 
secondary to his refusal to participate.  

In February 1998, the veteran was seen for mental health 
follow up and he indicated that things were a bit more 
settled now after his case against a previous employer was 
settled.  On mental status examination he was alert, 
cooperative, and oriented times 4.  Speech was spontaneous 
and goal directed, and he was not psychotic or clinically 
depressed.  An Axis I impression of depressive disorder, not 
otherwise specified, was given.  

An April 1998 medical record shows that the veteran was seen 
for follow-up, and he wanted to see a psychiatrist to get 
more disability based on dysthymia.  A subsequent social work 
service primary care note shows that the veteran requested 
assistance from the social worker for psychosocial stressors.  
His history of dysthymia was noted, and he indicated that he 
and his psychiatrist were unable to communicate.  It was 
noted that the veteran was frustrated at having his claim for 
increase denied, and he appeared to strongly believe that his 
psychiatrist does not understand him.  He was cognitively 
alert and oriented times 3.  Means of coping with stress 
(including joining a support group for people with dysthymia) 
were discussed.  

In March 1998, the veteran was afforded a VA mental disorders 
examination.  The examination report shows that the veteran 
was currently married to his first wife of 25 years and had 
three children.  He denied the use of tobacco, alcohol, or 
street drugs.  It was noted that while in the Army his 
highest rank was Master Sergeant.  
The veteran reported that he had filed an EEOC complaint 
after being fired from Augusta National, and he thereafter 
worked as a shift supervisor at Proctor and Gamble but was 
fired for "standing up against their discrimination."  He 
stated that since that time he had been unemployed and he had 
been unable to obtain a job.  He was not quiet sure why he 
could not find work, but he did say that whenever he applies 
they always know about his previous complaints and 
discrimination cases.  

With regard to past psychiatric history, the veteran 
indicated that he has had a depressed mood ever since he was 
in the military and assigned to London, and he was currently 
followed at the Uptown Division of the VAMC.  He indicated 
that he had never been hospitalized for psychiatric reasons, 
although he had been on Fluoxetine for the past four years.  
The veteran stated that he was actually a lot better than he 
was one year ago, as he was calmer and his main problem was 
his financial problems including that he had been unable to 
get a job.  

The veteran reported that he has a depressed mood most of the 
day for more days than not and this has been going on for 
many, many years.  He described problems with hypersomnia, 
sleeping 14-15 hours a day, low energy, and low self-esteem 
from not being able to work.  He also reported feelings of 
hopelessness and problems getting along with others 
(confrontations with supervisors).  The veteran indicated 
that when he knows he is right he refuses to compromise and 
this has always caused him problems.  He indicated that he 
would be doing much better immediately upon finding a job.  

On mental status examination, the veteran was alert and 
oriented to person, place, time, and situation.  His mood was 
described as "down."  His affect was only slightly 
restricted, and his speech was normal rate and rhythm.  His 
thought process was logical and coherent, without looseness 
of association, flight of ideas, circumstantiality, or 
tangentiality.  He denied any auditory or visual 
hallucinations.  There were no delusions or paranoia, and his 
executive functioning was very good.  He was very organized 
and it was noted that he had his brief case with all of his 
files, including legal actions taken against employers.  His 
insight and judgment were fair, and he denied any suicidal or 
homicidal ideations at present.  His concentration was good 
and his immediate, recent, and remote memory were all grossly 
intact.  

The following diagnoses were provided:  Axis I; dysthymic 
disorder; Axis II, no diagnosis; Axis III, complains of 
stomach problems, back strains, and herpes simplex virus; 
Axis IV, severe stressor of being unemployed and chronic 
financial problems; and Axis V, a Global Assessment of 
Functioning (GAF) score of 60 was assigned both currently and 
for the past year.  

The examiner commented that the veteran showed moderate 
symptoms of dysthymia, and he did not show major depression.  
The examiner noted that he was having moderate difficulty in 
social and occupational functioning, and much of this was due 
to his inability to compromise and to get along with 
authority figures.  In the examiner's opinion, the veteran's 
condition had not made him unemployable by any means, as his 
main problems with finding a job seemed to be secondary to 
the legal actions that he had brought against each of his 
employers.  

In an April 1998 statement, the veteran indicated that he 
disagreed with the Compensation and Pension examination 
results as the doctor totally misunderstood what he was 
saying.  He requested a new examination by a different 
physician, and he was accordingly scheduled for such an 
examination in August 1998.  However, he failed to report for 
the initially scheduled examination.  

Thereafter, the veteran reported for the rescheduled 
examination which was conducted by a psychiatrist outside the 
VA system who was under contract to provide compensation and 
pension examinations.  The report indicates that the veteran 
was noted to be neatly dressed, and he was pleasant and 
cooperative throughout the interview.  He told the examiner 
that he had won a lawsuit against Proctor and Gamble, from 
where he was fired in 1992.  He also indicated that he had 
been angry all his life and he was extremely bothered if he 
felt like anyone around him was being mistreated, 
particularly people under his supervision.  

He indicated that he had been very depressed, and it was 
noted that the depression was characterized by sadness.  He 
said that he stayed in bed and overslept a great deal, and he 
felt it was his way of hiding from others.  He admitted to 
being withdrawn, having no friends, avoiding people, having 
no interest in usual activities, and suicidal ideation.  He 
indicated that his feelings of anger were extremely hard to 
control, and it had gotten him into trouble most of his life.  
The thing that bothered him at present was that he had no job 
and he said that he could not find work.  In addition, the 
veteran described a lifelong struggle with being dyslexic and 
indicated problems with mood swings.

With regard to military history, the veteran indicated that 
during his military service he got into a great deal of 
trouble with civilian workers on the bases where he worked.  
He told the examiner that the problems always involved 
authority figures and he described himself as being a 
crusader.  He indicated that while serving in Texas, he was 
the fellow who stopped enlisted men from having to get coffee 
for officers.  According to the veteran, he spent three years 
in England and he was real depressed while there, as he was 
trying to work with young kids to keep them from getting 
kicked out of the service.  He also reported problems with 
civilian workers at duty stations in Nebraska, Michigan, and 
South Carolina.  

The examiner also mentioned that the veteran complained of 
sometimes having panic attacks, during which he would 
experience shortness of breath, sweaty hands, a racing heart, 
and he would shake a lot.  

On mental status examination, the veteran was alert and 
oriented in the four spheres.  His gait and position were 
within normal limits.  Speech and communication were 
unimpaired.  His conversation was relevant and coherent.  The 
examiner did not think that a true thinking disturbance 
existed and there was no evidence of any other kind of 
psychosis.  His affect was full range and his mood showed 
perhaps some signs of depression, but at times he could be 
very animated.  Memory for recent and remote events was 
intact, his intellectual functions were intact, and he was 
judged to function in at least the average intellectual 
range.  There were no gross errors in judgment except perhaps 
the above-mentioned need to right all wrongs regardless of 
the consequences.  

The following diagnoses were provided:  Axis I, major 
depressive illness in fair remission at this time; Axis II, 
personality disorder, not otherwise specified; Axis III, no 
diagnosis; Axis IV, Code 3-4 at least moderate-the stressors 
being related to the social environment and occupational 
problems; and Axis V, a GAF of 60-70.  

Pursuant to a September 1998 rating decision, an increased 
evaluation of 30 percent disabling was granted for dysthymia, 
effective from March 10, 1998.  

In a VA Form 9 (substantive appeal) dated January 1999, the 
veteran indicated his feeling that his service-connected 
dysthymia should be rated 50 percent, as he has a learning 
disability and personality disorder in addition to his 
depressive disorder and short term memory loss.  He reported 
that he has a hard time retaining new learned material, he 
forgets to complete tasks, and he has impaired abstract 
thinking and difficulty in establishing effective work and 
social relationships.  He also stated that he is having 
difficulty in obtaining employment.  

In April 1999, the veteran was afforded a hearing before a 
member of the Board sitting at the Atlanta RO.  He testified 
that he suffers from about two panic attacks per week, and 
sometimes more depending on what happens to make them come 
on. He indicated that if someone does something to make him 
angry, he just panics, and any kind of threat towards him or 
his kids makes him lose it.  He stated that when he has these 
panic attacks he gets red and starts shaking.  The veteran 
reported that he stays away from people because he knows he 
has this problem.  He described problems with remembering 
directions or receiving commands and problems with dyslexia 
which cause anxiety because he had to hide his inability to 
spell when he was in the military.  

According to the veteran, his military specialty was as a 
supply officer, teaching kids how to run computers.  He also 
indicated that he doesn't have relationships with other 
people but his family, and they walk on pins and needles 
around the house because they say he gets excited and he'd be 
hollering because everything has to be in place.  The veteran 
described his difficulties working at Proctor and Gamble, 
where he had difficulties with his superiors, and for which 
he sued and won his case.  According to the veteran, he 
hadn't been able to get employment since because people ask 
for recommendations from his last job.  The veteran reported 
that he doesn't really have a social life because he doesn't 
associate with people because of his temper, and he spends 
most of his time with his Rottweilers.  

The veteran testified that he sleeps about 14 hours a day, 
and his long term memory had gotten worse over the years 
because he forgets things unless he writes them down.  He 
also described feelings of insecurity and anxiety stemming 
from trying to keep people from finding out that he couldn't 
spell.  He indicated his belief that his VA psychiatrist was 
giving him a hard time, and he described difficulties with 
trying to have a new psychiatrist assigned to treat him.  

According to the veteran, during the past 12 months he had 
attempted to find work at about 20 places including 
NutraSweet, K-mart, and Wal-mart, but that he was never 
called back after filing an application.  He indicated that 
he was receiving military retired pay in the amount of 
approximately $1200 per month, and that he had received 
financial compensation as a result of his victory in the 
lawsuit against Proctor and Gamble.  The veteran also 
indicated that he would say that his nervous condition alone 
would preclude him from working.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The general rating criteria for evaluation of mental 
disorders are set forth in the Schedule in 38 C.F.R. § 4.130 
(1998).  Effective November 7, 1996, dysthymia was 
recharacterized, for VA rating purposes, as a mood disorder. 
38 C.F.R. § 4.130, Diagnostic Code 9433 (1998). Under the 
amended criteria, a 30 percent evaluation for dysthymia 
envisions occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. See 38 
C.F.R. § 4.130, Diagnostic Code 9433 (1998).

Having reviewed the record, the Board has concluded that the 
available evidence does not support the assignment of an 
evaluation in excess of 30 percent disabling under the 
criteria pertaining to evaluation of mood disorders.  
Specifically, the available medical evidence is not 
indicative of symptomatology which would warrant the 
assignment of a higher evaluation.  At the time of the most 
recent VA examination, the veteran was alert and oriented in 
the four spheres; his affect was full range; and speech and 
communication were unimpaired.  Memory for recent and remote 
events was intact, as was his intellectual function.  There 
were no gross errors in judgment and the examiner did not 
think that a true thinking disturbance existed.  Although the 
veteran's mood showed signs of depression, at times he could 
be animated.  In addition, his conversation was relevant and 
coherent and the examiner provided an Axis I diagnosis of 
"major depressive illness in fair remission at this time" 
and a GAF of 60-70.  

Thus, the objective evidence does not show that dysthymia is 
currently productive of reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial or 
stereotyped speech; memory impairment; or judgment 
impairment.  Furthermore, the veteran has been married to his 
first wife for a period in excess of 20 years and has 
indicated that he has effective family relationships.  Thus, 
the objective evidence does not demonstrate that the 
veteran's dysthymia is productive of occupational and social 
impairment which is of the severity which is contemplated for 
an evaluation of 50 percent disabling under the pertinent 
diagnostic criteria.  

The Board notes that the veteran has complained of weekly 
panic attacks, outbursts of anger, sleep disturbance, 
difficulty understanding commands, and forgetfulness.  In the 
Board's view, these symptoms are consistent with the 
diagnostic criteria which are provided for the 30 percent 
evaluation under Diagnostic Code 9433, as there is 
documentation of symptomatology such as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  Thus, the overall 
disability picture is consistent with the currently effective 
30 percent rating.  

The record indicates that the veteran has experienced 
difficulties with "civilians" and his superiors in job 
situations during both his military service and in his post-
service employment.  The VA examiner provided a diagnosis of 
personality disorder, and the veteran has suggested that his 
personality disorder has contributed to the severity of his 
service-connected mood disorder.  The veteran and his 
representative are directed to the provisions of 38 C.F.R. 
§ 3.303 (c) (1998), to
the effect that personality disorders are not disabilities 
within the meaning of the laws and regulations pertaining to 
service connection.  Thus, service connection may not be 
granted for personality disorders and the symptomatology 
associated therewith may not be considered in conjunction 
with a claim for an increased evaluation for a service-
connected mood disorder.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for dysthymia.   As the 
preponderance of the evidence is unfavorable, the veteran's 
claim for an increased evaluation is denied.  









ORDER

An evaluation in excess of 30 percent disabling is denied for 
dysthymia.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

